In re: Harold Gauthe applying for writs of certiorari, prohibition, mandamus and stay order.
Writ denied. The showing made is insufficient to warrant the exercise of our *599supervisory jurisdiction at this time. In the event of an adverse judgment in the trial court applicant’s remedy is by appeal.
BARHAM, J., concurs in the denial on the ground that relator should have applied to the Court of Appeal.
That Court may consider and act to review this interlocutory order upon a finding of palpable error and irreparable injury. Relator’s remedy is by application to the proper court for relief and we cannot here deny that jurisdiction which is vested in the Court of Appeal.